DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  The dependency of claim 11 has been left blank; to wit, the claim recites: “The system of claim , wherein…” The claim does not identify the parent claim from which it depends. Appropriate correction is required.
Allowable Subject Matter
Claims 1 - 11 are currently subject to non-statutory double patent rejections, but are otherwise not subject to any prior art rejections under either 35 U.S.C. § 102 or 35 U.S.C. § 103. Assuming that the foregoing shortcomings of these claims were rectified by the timely filing of a terminal disclaimer, these claims would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, several of the features of this claim were known in the art as evidenced by Chomley et al (WIPO Pub. No. WO 2017/146595), which discloses: a cart (“shopping cart 108”) having a front wall, a rear wall and two side walls forming an apically open container with a base at ¶ [0027] and FIG. 1; a plurality of imaging modules coupled to the cart, adapted to at least one of: an item inserted into the cart, and an area of interest outside the cart at ¶¶ [0028], [0035]-[0037]. The Chomley reference further discloses a central processing module (“110”) in communication with the load cell (“weight detector 222”) and the plurality of imaging modules (e.g., “camera 202”), the central processing module comprising a processor (“processing unit 305”) and being in further communication with a non-volatile memory (“non-transient memory”) having thereon a classifiers' database and a product characteristics database at: ¶¶ [0044] and FIG. 2; ¶¶ [0053]-[0055] and FIG. 3; ¶ [0059](“The memory 312 also includes an item identifier module 320, which is configured to identify added/removed items based on image data associated with an event and record the identified items in the temporary shopping session cache”); ¶ [0083](“In one example, the item information is retrieved by performing a lookup in the database 304. Information may include item price, special discounts on the item, ingredients, dietary information, a stock image of the item, the expected weight of the item, etc.”); [0115]. 

    PNG
    media_image1.png
    615
    787
    media_image1.png
    Greyscale

The Chomley reference discloses retrieving a set of a plurality of classifiers, wherein each set of classifiers is configured to identify a single product inserted into the cart at ¶¶ [0059], [0114]-[0116](“the recognition CNN is required to identify items from relevant data… by using neural networks for item masking and item recognition”). The Chomley reference discloses using the imaging module to acquire an image of each inserted product at ¶¶ [0037]-[0038], [0114]. The Chomley reference discloses extracting a predetermined number of features from the image at ¶¶ [0114]-[0118](e.g., “highlighting the detected item”), [0120]. The Chomley reference discloses identifying the features extracted at ¶¶ [0114]-[0117], [0119]. But, Chromley does not disclose preprocessing the image of each product inserted to the cart by reducing the number of colors of the product. Nor does Chromley disclose using the features extracted as a key, extract a set of relevant classifiers configured to produce a single product recognition.
Li et al (U.S. PG Pub. No. 2016/0140157) discloses preprocessing images by reducing the number of colors at ¶ [0080]. But, Li does not disclose using the features extracted as a key, extract a set of relevant classifiers configured to produce a single product recognition.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.










(continued on next page)
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,386,639. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 1
U.S. Patent No. 11,386,639
Claim 1
A system for automated classification of a product in a shopping cart, the system comprising: 
A system for automated product identification in a shopping cart, comprising:
a. a cart having a front wall, a rear wail and two side walls forming an apically open container with a base; 
a. a cart having a front wall, a rear wall and two side walls forming an apically open container with a base; 
b. a plurality of imaging modules coupled to the cart, adapted to image at least one of: an item inserted into the cart, and an area of interest outside the cart; and 
b. a load cell module operably coupled to the base of the cart; c. a plurality of imaging modules coupled to the cart, adapted to image at least one of: an item inserted into the cart, and an area of interest outside the cart;
c. a central processing module in communication with the plurality of imaging modules, the central processing module comprising a processor and being in further communication with a nonvolatile memory having thereon: a classifiers' database; a product characteristics database; and a processor-readable media comprising a set of executable instruction, configured, when executed to cause the processor to retrieve a set of a plurality of classifiers from the classifier database, wherein each set of classifiers retrieved is configured to identify a single product inserted into the cart, the set of executable instructions is configured, when executed, to cause the processor further to: 
d. a central processing module in communication with the load cell and the plurality of imaging modules, the central processing module comprising a processor and being in further communication with a non-volatile memory having thereon: a classifiers' database; a product characteristics database; and a processor readable media comprising a set of executable instruction, configured, when executed to cause the processor to retrieve a set of a plurality of classifiers from the classifier database, wherein each set of classifiers is configured to identify a single product inserted into the cart the set of executable instructions is configured, when executed, to cause the processor further to: 
i. using the imaging module, capture an image of each inserted product; 
i. using the imaging module, acquire an image of each inserted product; 
ii. preprocess the image of each product inserted to the cart by reducing the number of colors of the product; 
ii. preprocess the image of each product inserted to the cart by reducing the number of colors of the product; 
iii extract a predetermined number of features from the image with reduced colors; 
iii. extract a predetermined number of features from the image; 
iv. identify the features extracted; and 
iv. identify the features extracted…
v. using the features extracted as a key, extract a set of relevant classifiers configured to produce a single product recognition.
a processor readable media comprising a set of executable instruction, configured, when executed to cause the processor to retrieve a set of a plurality of classifiers from the classifier database, wherein each set of classifiers is configured to identify a single product inserted into the cart the set of executable instructions is configured, when executed, to cause the processor further to:
* * *
…wherein the features extracted by the plurality of imaging module from the inserted product is at least one of: color pallet designator …; and v. produce a color histogram of the image color palette.


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,386,639. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 2
U.S. Patent No. 11,386,639
Claim 1
The system of claim 1, wherein the features extracted by the imaging module from the inserted product is at least one of: color pallet designator, a shape designator, volumetric size, weight, a keyword, a graphic element, a scale and rotation invariant feature, and a deep feature synthesized from at least one of: a predetermined CNN, and a plurality of the product characteristics.
identify the features extracted, wherein the features extracted by the plurality of imaging module from the inserted product is at least one of: color pallet designator wherein the color pallet designator is HSV, CIE-LAB, CIE-XYZ, CIE-LCH or a color pallet designator comprising a combination of the foregoing, a shape designator, volumetric size, weight, a key-word, a graphic element, a scale and rotation invariant feature, and a synthesized deep feature;


	
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,386,639. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 3
U.S. Patent No. 11,386,639
Claim 6
The system of claim 2, wherein in reducing the number of colors of the product, the set of executable instructions, are configured, when executed, to cause the processor to reduce the number of colors by quantizing colors using at least one of: K-means, median-cut, octree, variance-based, binary splitting, greedy orthogonal bipartitioning, optimal principal multilevel quantizer, minmax, fuzzy c-means and their combination.
The system of claim 1, wherein the set of executable instructions, when executed, are configured to cause the processor to reduce the number of colors by quantizing colors using at least one of: K-means, median-cut, octree, variance-based, binary splitting, greedy orthogonal bipartitioning, optimal principal multilevel quantizer, minmax, fuzzy c-means and their combination.


	






(continued on next page)

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,386,639. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
U.S. Patent No. 11,386,639
(Claim 4)
a. produce a color histogram of the image color palette; and 
(Incorporated from parent claim 1)
produce a color histogram of the image color palette.
b. identify the color characteristic of the inserted product, through retrieving relevant classifiers by associating the color histogram of the inserted product to the classifiers' -associated color histograms by determining similarity that is based on cross histogram bin distance analysis.
(Claim 21)
The system of claim 1, wherein the set of executable instructions, are further configured, when executed, to cause the processor to identify the color characteristic of the inserted product, through retrieving relevant classifiers by associating the color histogram of the inserted product to the classifier's-associated color-histograms by determining similarity that is based on cross histogram bin distance analysis.


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,386,639. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 5
U.S. Patent No. 11,386,639
Claim 7
The system of claim 2, wherein the imaging module comprises a RGB-D camera, and wherein the set of executable instructions, when executed, are further configured to cause the processor to: 
The system of claim 6, wherein the imaging module comprises a RGB-D camera,and wherein the set of executable instructions, when executed, are configured tocause the processor to: 
a. using the RGB-D, determine the size of the product;
a. using the RGB-D, determine the size of the product; 
b. using a load cell module included with the system, determine the weight of the product; and 
b.using the load cell module, determine the weight of the product: and 
c. combine the size and the weight to form a deep feature.
c. combine thesize and the weight to a single parameter.







(continued on next page)
	
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,386,639. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application

U.S. Patent No. 11,386,639

(Claim 6)
The system of claim 2, wherein, in extracting the features from the image with reduced colors the set of executable instructions, are further configured, when executed, to cause the processor to extract at least one of: a logo, a watermark, a key word, and a graphic symbol, using at least one of: a singleshot MultiBox detector (SSD) neural network, a Regional convolutional neural network. (RCNN), a FastRCNN, a Faster-RCNN, and a You Only look Once (YOLO) neural network.
(Incorporated from parent claim 8)
The system of claim 7, wherein the set of executable instructions, are configured, when executed, to cause the processor to identify and retrieve at least one of: a logo,a watermark, a key word, a graphic symbol, and their combination.

(Claim 9)
The system of claim 8, wherein retrieving at least one of the logo, the watermark,the key word, the graphic symbol, and their combination, comprises using at least one of: a single-shot MultiBox detector (SSD) neural network, a Regional convolutionalneural network. (RCNN), a Fast-RCNN, a Faster-RCNN, and a You Only Look Once(YOLO) neural network.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,386,639. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 7
U.S. Patent No. 11,386,639
Claim 15
The system of claim 1, wherein the set of relevant classifiers configured to produce a single product recognition are selected by applying a nearest-neighbors algorithm and approximated nearest neighbors (ANN) algorithm to the classifiers associated with the product independently; and selecting the classifiers selected by both algorithms.
The system of claim 1, wherein the set of plurality of the classifiers identifying a single product are selected by applying a nearest-neighbors algorithm and approximated nearest neighbors (ANN) algorithm to the classifiers associated with the product independently; and selecting the classifiers selected by both algorithms.







(continued on next page)
	
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of U.S. Patent No. 11,386,639. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 8
U.S. Patent No. 11,386,639
Claim 18
The system of claim 1, wherein the classifiers in the classifiers' database are each formed by training the system on products sharing at least one characteristic, the formed classifiers are each associated with these at least one characteristic for later retrieval.
The system of claim 1, wherein the classifiers' database is formed by training the plurality of classifiers on products sharing at least one characteristics, wherein formed classifiers are associated with these set of characteristics for later retrieval.


	
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,386,639. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 9
U.S. Patent No. 11,386,639
Claim 19
The system of claim 8, wherein the set of executable instructions, are configured, when executed, to cause the processor to associate each of the product characteristic in the characteristic database to a classifier or a set of classifiers in the classifier database.
The system of claim 16, wherein the set of executable instructions, are configured, when executed, to cause the processor to associate each of the product characteristic to a classifier or a set of classifiers.


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 11,386,639. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 10
U.S. Patent No. 11,386,639
Claim 24
The system of claim 4, wherein the cross-histogram bin distance is measured using at least one of: Kullback-Leibler (KL)-Divergence, Bhattacharyya distance, and Chi-square (χ2 ) distance.
The system of claim 23, wherein the cross-histogram bin distance is measuredusing at least one of: Kullback- Leibler (KL)-Divergence, Bhattacharyya distance, and Chi-square (χ2) distance.


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of U.S. Patent No. 11,386,639. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
U.S. Patent No. 11,386,639
Claim 11
a. product's packaging shape or shape descriptor, wherein the shape or shape-descriptor is identified as the key-word on the package that is semantically related to the inserted product characteristic;
(Incorporated from parent claim 11)
The system of claim 8, wherein the set of executable instructions, are configured, when executed, to cause the processor to associate and/or retrieve the classifier based on product's packaging shape or shape descriptor, wherein the shape or shape-descriptor is identified as the key word on the package.


(Claim 12)
The system of claim 11, wherein the retrieved, key-word based classifier is semantically related to the inserted product characteristic.
b. matching representative key-words of the inserted products, to key-words associated to the classifiers in the classifiers database; and 
(Incorporated from parent claim 11)
The system of claim 8, wherein the set of executable instructions, are configured, when executed, to cause the processor to associate and/or retrieve the classifier based on product's packaging shape or shape descriptor, wherein the shape or shape-descriptor is identified as the key word on the package.

c. matching the classifier's associated descriptors in the classifier database to the inserted product descriptors by applying local image descriptors' matching algorithm.
(Incorporated from parent claim 7)
The system of claim 7, wherein the set of executable instructions, are configured,when executed, to cause the processor to identify and retrieve at least one of: a logo,a watermark, a key word, a graphic symbol, and their combination.


	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668